323 N.W.2d 852 (1982)
In the Matter of the Alleged Dependency and Neglected Status of S. S., T. D., D. D., and S. D., minor children.
No. 13583.
Supreme Court of South Dakota.
Considered on Briefs April 28, 1982.
Decided August 25, 1982.
Max A. Gors of Maher, Gors & Dean, Pierre, for appellants parents.
Gary F. Colwill, Hughes County Deputy State's Atty., Pierre, for appellee State.
Harold H. Deering of May, Adam, Gerdes & Thompson, Pierre, for appellees children.
*853 PER CURIAM.
This is an appeal from an order terminating parental rights in this dependency and neglect action. We reverse the order and remand the case to the circuit court for entry of findings of fact and conclusions of law and a corresponding order that are consistent with the evidentiary standard adopted in Santosky v. Kramer,  U.S. , 102 S. Ct. 1388, 71 L. Ed. 2d 599 (1982). See In the Interest of S. H., S.D., 323 N.W.2d 851 (1982).
All the Justices concur.